Mancuso v Graham (2019 NY Slip Op 05269)





Mancuso v Graham


2019 NY Slip Op 05269


Decided on June 28, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 28, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, TROUTMAN, AND WINSLOW, JJ.


107 CA 18-00064

[*1]ANNE M. MANCUSO, FORMERLY KNOWN AS ANNE M. GRAHAM, PLAINTIFF-RESPONDENT,
vDOUGLAS S. GRAHAM, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


ALDERMAN AND ALDERMAN, SYRACUSE (RICHARD B. ALDERMAN OF COUNSEL), FOR DEFENDANT-APPELLANT. 
NANCY L. DYER, SYRACUSE, D.J. & J.A. CIRANDO, ESQS. (JOHN A. CIRANDO OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Onondaga County (Martha Walsh Hood, A.J.), entered November 22, 2017. The order denied the motion of defendant to vacate a Domestic Relations Order. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Mancuso v Graham ([appeal No. 1] — AD3d — [June 28, 2019] [4th Dept 2019]).
Entered: June 28, 2019
Mark W. Bennett
Clerk of the Court